11‐2475‐cv 
European Community v. RJR Nabisco 

11‐2475‐cv 
European Community v. RJR Nabisco 
 
          UNITED STATES COURT OF APPEALS 
              FOR THE SECOND CIRCUIT 
                       August Term, 2011 
       (Petition for Rehearing Submitted: May 7, 2014 
      Petition for Rehearing Decided: August 20, 2014) 
                    Docket No. 11–2475–cv 
                                                  
    EUROPEAN COMMUNITY, acting on its own behalf 
     and on behalf of the Member States it has power to 
    represent, KINGDOM OF BELGIUM, REPUBLIC OF 
       FINLAND, FRENCH REPUBLIC, HELLENIC 
     REPUBLIC, FEDERAL REPUBLIC OF GERMANY, 
        ITALIAN REPUBLIC, GRAND DUCHY OF 
           LUXEMBOURG, KINGDOM OF THE 
       NETHERLANDS, PORTUGUESE REPUBLIC, 
    KINGDOM OF SPAIN, individually, KINGDOM OF 
      DENMARK, CZECH REPUBLIC, REPUBLIC OF 
    LITHUANIA, REPUBLIC OF SLOVENIA, REPUBLIC 
    OF MALTA, REPUBLIC OF HUNGARY, REPUBLIC 
    OF IRELAND, REPUBLIC OF ESTONIA, REPUBLIC 
    OF BULGARIA, REPUBLIC OF LATVIA, REPUBLIC 
    OF POLAND, REPUBLIC OF AUSTRIA, KINGDOM 
      OF SWEDEN, REPUBLIC OF CYPRUS, SLOVAK 
                REPUBLIC, and ROMANIA, 
                      Plaintiffs–Appellants, 
                                     v. 
      RJR NABISCO, INC., R.J. REYNOLDS TOBACCO 
           COMPANY, R.J. REYNOLDS TOBACCO 
    INTERNATIONAL, INC., RJR ACQUISITION CORP., 
      f/k/a NABISCO GROUP HOLDINGS CORP., RJR 
       NABISCO HOLDINGS CORP., R.J. REYNOLDS 

                                     1 
 
11‐2475‐cv 
European Community v. RJR Nabisco 

      TOBACCO HOLDINGS, INC., NABISCO GROUP 
       HOLDINGS CORP., R.J. REYNOLDS GLOBAL 
    PRODUCTS, INC., REYNOLDS AMERICAN INC., R.J. 
    REYNOLDS TOBACCO COMPANY, a North Carolina 
                     Corporation, 
                    Defendants–Appellees. 
                                                     
Before:       LEVAL, SACK, and HALL, Circuit Judges. 
       The defendants–appellees sought panel and en 
banc rehearing of this Courtʹs decision (Leval, Judge) 
vacating the judgment of the United States District 
Court for the Eastern District of New York (Garaufis, 
Judge) dismissing the complaint against them.  The 
defendants–appellees urge us to affirm on the ground 
that the plaintiffs were required to allege domestic 
injuries for each of the statutory violations pled in their 
complaint.  The panel concludes that this argument is 
without merit, and the petition for panel rehearing is 
therefore 
        DENIED. 
              JOHN J. HALLORAN, JR., Speiser, Krause, 
              Nolan & Granito, New York, N.Y. (Kevin 
              A. Malone, Carlos A. Acevedo, Krupnick 
              Campbell Malone Buser Slama Hancock 
              Liberman & McKee, P.A., Fort Lauderdale, 
              Fla., on the brief), for Plaintiffs‐Appellants. 
              GREGORY G. KATSAS, Jones Day, 
              Washington, D.C. (David M. Cooper, Mark 
              R. Seiden, Jones Day, New York, N.Y., on 
              the brief), for Defendants‐Appellees.  
              LEWIS S. YELIN, Attorney, Appellate Staff, 
              Civil Division, Department of Justice, 
              Washington, D.C. (Harold Hongju Koh, 
              Legal Advisor, Department of State, 

                                2 
 
11‐2475‐cv 
European Community v. RJR Nabisco 

              Washington, D.C.; Tony West, Assistant 
              Attorney General, Civil Division, 
              Department of Justice, Washington, D.C.; 
              Loretta E. Lynch, United States Attorney 
              for the Eastern District of New York, New 
              York, N.Y.; Douglas N. Letter, Attorney, 
              Appellate Staff, Civil Division, Department 
              of Justice, Washington, D.C., on the brief), for 
              Amicus Curiae United States of America in 
              support of neither party. 
PER CURIAM: 
        In their petition for panel and en banc rehearing, 
the defendants–appellees (collectively, ʺRJRʺ) contend, 
among other things, that the Racketeer Influenced and 
Corrupt Organizations (RICO) statute, 18 U.S.C. § 1961 
et seq., requires private plaintiffs to allege a domestic 
injury, and that this requirement offers an independent 
basis upon which to dismiss the complaints in this 
action to the extent that they fail to allege such injuries.  
We conclude that RICO imposes no such requirement.  
The petition for panel rehearing is therefore denied. 
                        DISCUSSION 
       The RICO statute allows ʺ[a]ny person injured in 
his business or property by reason of a violation of [18 
U.S.C. §] 1962ʺ to sue for and recover treble damages 
and attorneysʹ fees.  18 U.S.C. § 1964(c).  RJR argues 
that, regardless of whether the conduct giving rise to 
this injury may be extraterritorial, the injury itself must 
be domestic.  See Pet. for Rehʹg 2, 12.  We are not 
persuaded.   
       RJR urges us to infer from a paragraph added on 
rehearing to this Courtʹs decision in Norex Petroleum Ltd. 
v. Access Industries, Inc., 631 F.3d 29 (2d Cir. 2010) (per 
curiam), a holding that § 1964(c), which forms the basis 
for the plaintiffsʹ claim here, requires allegation of a 

                                3 
 
11‐2475‐cv 
European Community v. RJR Nabisco 

domestic injury.  But that added language did no more 
than confirm that Norex dealt only with private causes 
of action, and that we had no occasion to decide 
whether RICO could reach extraterritorial conduct 
ʺwhen enforced by the government pursuant to Sections 
1962, 1963 or 1964(a) and (b).ʺ  Id. at 33.  Nowhere in 
Norex did we consider or decide whether § 1964(c) 
requires a domestic injury.  We see no reason to 
construe RICO to include such a requirement. 
       To establish a compensable injury under 
§ 1964(c), a private plaintiff must show that (1) the 
defendant ʺengage[d] in a pattern of racketeering 
activity in a manner forbidden byʺ § 1962, and (2) that 
these ʺracketeering activitiesʺ were the proximate cause 
of some injury to the plaintiffʹs business or property.  
Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 495 (1985); 
Holmes v. Secs. Investor Prot. Corp., 503 U.S. 258, 268 
(1992).  
       The Supreme Court has stated unequivocally that 
ʺthe compensable injuryʺ addressed by § 1964(c) 
ʺnecessarily is the harm caused by predicate acts 
sufficiently related to constitute a pattern.ʺ  Sedima, 473 
U.S. at 497; accord Anza v. Ideal Steel Supply Corp., 547 
U.S. 451, 457 (2006).  ʺIf the defendant engages in a 
pattern of racketeering activity in a manner forbidden 
by [§ 1962(a)–(c)], and the racketeering activities injure 
the plaintiff in his business or property, the plaintiff has 
a claim under § 1964(c).ʺ  Sedima, 473 U.S. at 495.  
Although we have distinguished Sedima when deciding 
that a plaintiff pursuing a cause of action for a violation 
of § 1962(a) must plead an ʺinjury from the defendantsʹ 
investment of racketeering income in an enterprise,ʺ 
Ouaknine v. MacFarlane, 897 F.2d 75, 83 (2d Cir. 1990), 
the Supreme Courtʹs conclusion that RICOʹs remedial 
provisions are addressed to violations of RICO 
predicates still stands when applied to §§ 1962(b), (c) 

                                4 
 
11‐2475‐cv 
European Community v. RJR Nabisco 

and conspiracies to commit violations of those sections 
charged under § 1962(d).1  
       The Sedima courtʹs conclusion that § 1964(c)ʹs 
injury requirement focuses on RICOʹs predicates 
dovetails with the extraterritoriality analysis set forth in 
the panel opinion in this case.  Just as ʺthe 
extraterritorial application of RICO [is] coextensive with 
the extraterritorial application of the relevant predicate 
statutes,ʺ Am. Slip Op. at 16:18–19, we look to the 
relevant predicate statute to determine whether the 
injury caused by a violation thereof must be domestic.  
If an injury abroad was proximately caused by the 
violation of a statute which Congress intended should 
apply to injurious conduct performed abroad, we see no 
reason to import a domestic injury requirement simply 
because the victim sought redress through the RICO 
statute.  This conclusion is consistent both with 
ʺCongressʹ self‐consciously expansive language and 
overall approach,ʺ as well as ʺits express admonition 
that RICO is to ʹbe liberally construed to effectuate its 
remedial purposes.ʹʺ  Sedima, 473 U.S. at 498 (quoting 
Pub. L. No. 91–452, § 904(a), 84 Stat. 922, 947 (1970)).  
The presumption against extraterritoriality, which is 
primarily concerned with the question of what conduct 

                                                            
    Simultaneously with the filing of this opinion, we have 
    1

amended the original panel opinion in this case to reflect the 
fact that the plaintiffs have pled a domestic investment with 
respect to their claims under § 1962(a).  As discussed in the 
panel opinion, the plaintiffs have also alleged that RJR 
engaged in conduct in the United States satisfying every 
essential element of each RICO predicate statute that does 
not apply extraterritorially.  Under the circumstances, we see 
no reason why the plaintiffs should further be required to 
plead that the injury they suffered from the alleged domestic 
investment occurred in the United States. 

                                                               5 
 
11‐2475‐cv 
European Community v. RJR Nabisco 

falls within a statuteʹs purview, does not require a 
different result.  See, e.g., Morrison v. Natʹl Australia Bank 
Ltd., 561 U.S. 247, 254 (2010) (referring to the question of 
a statuteʹs extraterritorial application as a question of 
ʺwhat conduct [the statute] reachesʺ). 
       On the facts of this case, we conclude that the 
plaintiffs are not required to plead that their alleged 
injuries actually occurred in the United States. 
    The petition for panel rehearing is therefore 
DENIED. 




                                6